DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Claim Objections
Claim 3,5,10,12,17 and 19 are objected to because of the following informalities:  
-In claim 3 (line 1), “wherein the condition is that all symbols of the first PUCCH resource” should be “wherein the condition is satisfied that all symbols of the first PUCCH resource”, 
-The same ration applies to the claims 10 and 17
-In claim 5 (line 2-3), “wherein the condition is that the value indicates the first cell” should be “wherein the condition is satisfied   that the value indicates the first cell”
-The same ration applies to the claims 12 and 19.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2,5,7-9,12,14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al US 2019 /0074935 A1 in view of Aris Papasakellariou US20150358924A1.

Regarding claim 1, Babaei et al US 2019 /0074935 A1 discloses a method for transmitting a physical uplink control channel (PUCCH), the method comprising: 
receiving: a configuration for first one or more PUCCH resources on a first cell, and a configuration for second one or more PUCCH resources on a second cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell) and the second PUCCH is belong to a second cell group (i.e. second cell)),
[0202] discloses the wireless device determines the physical channel for HARQ feedback transmission (e.g., first PUCCH) based on the indication in the DCI), [0198] discloses first PUCCH in the plurality of PUCCHs, the first PUCCH is belong to a first cell group),
a second PUCCH resource from the second one or more PUCCH resources on the second cell [0202] discloses the wireless device determines the physical channel for HARQ feedback transmission (e.g., the second PUCCH) based on the indication in the DCI), [0198] discloses second PUCCH in the plurality of PUCCHs, the second PUCCH may belong to a second cell group).
While Babaei discloses in [0176] DCI comprises an indication of a cell and a TTI/numerology that the wireless device may transmit data DCI.
Babaei does not explicitly disclose 
a condition; and transmitting the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied.  												Aris Papasakellariou US20150358924A1discloses a condition (fig. 13 step 1320, and [0157] discloses UE examines whether all cells belong to the MCG); and 
transmitting the PUCCH [0008] discloses UE transmits a first physical uplink control channel (PUCCH) in a first cell of the first group of cells or transmits a second PUCCH in a second cell of the second group): 									using the first PUCCH resource when the condition is satisfied (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH(i.e. first PUCCH) on the PCell (i.e. first cell)), and 
using the second PUCCH resource when the condition is not satisfied (fig. 13 step1340) ([0157] discloses When at least one cell belongs to SCG (no= the condition is not satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. second PUCCH) on the PSCell (i.e. second cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating a condition; and transmitting the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]) 
Regarding claim 2, the combination of Babaei and Papasakellariou discloses all features with respect to claim 1.
Babaei discloses wherein the first cell is a primary cell and the second cell is a secondary cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell=primary cell) and the second PUCCH is belong to a second cell group (i.e. second cell= secondary cell)).
Regarding claim 5, the combination of Babaei and Papasakellariou discloses all features with respect to claim 1.
[0176] a base station transmits DCI to a wireless device, wherein DCI comprise an indication of a cell (i.e. a value indicating a cell) and/or a TTI/numerology that the wireless device may transmit data. In an example, a first field in the DCI may indicate the cell ( (i.e. a value indicating a cell) and a second field in the DCI may indicate the TTI/numerology).									Babaei does not explicitly disclose wherein the condition is that the value indicates the first cell
Papasakellariou discloses wherein the condition is (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. first PUCCH) on the PCell (i.e. first cell)) that 
the value indicates the first cell [0167] discloses a TPC field in a DCI format having a DAI field with a value of ‘1’ (i.e. value indicates the first cell) and scheduling a PDSCH transmission on the PCell can provide a TPC command to UE 116 for PUCCH transmission.		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating wherein the condition is that the value indicates the first cell, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]) .
Regarding claim 7, the combination of Babaei and Papasakellariou discloses all features with respect to claim 1.
; determining: a power adjustment based on a sum of the TPC command values 
wherein the power adjustment is same when transmitting the PUCCH using the first PUCCH resource and when transmitting the PUCCH using the second PUCCH resource, and a power based on the power adjustment.
Papasakellariou discloses receiving downlink control information (DCI) formats that include respective fields providing transmit power control (TPC) command values[0008] the UE receives receive a configuration for a first group of cells and for a second group of cells and a configuration for TPC-PUCCH-RNTI bits, for a first location of transmit power control (TPC) bits, and for a second location of TPC bits in a downlink control information (DCI) ,
determining: a power adjustment based on a sum of the TPC command values 
wherein the power adjustment is same when transmitting the PUCCH using the first PUCCH resource  and when transmitting the PUCCH using the second PUCCH resource, and a power based on the power adjustment; [0114] discloses When a total of the nominal transmission powers for UE 116 in a SF i would exceed {circumflex over (P)}CMAX(i), UE 116 needs to reduce, an actual transmission power of at least one channel or signal),  ([0120]-[0124]   discloses determines a nominal power for a PUCCH transmission on a PCell, {circumflex over (P)}PUCCH,0(i), a nominal power for a PUCCH transmission on a PSCell,   when UE determines  that {circumflex over (P)}PUCCH,0(i)+{circumflex over (P)}PUCCH,1(i)>{circumflex over (P)}CMAX(i)(i.e. a sum of the TPC command values), UE  determines that a power reduction for the second PUCCH is significant enough for eNB , and reduce transmission power for the second PUCCH and UE transmits a first PUCCH with its nominal power, and  transmits a second PUCCH with reduced power (i.e. power adjustment )  and (see also claim3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating receiving downlink control information (DCI) formats that include respective fields providing transmit power control (TPC) command values; determining: a power adjustment based on a sum of the TPC command values 
wherein the power adjustment is same when transmitting the PUCCH using the first PUCCH resource and when transmitting the PUCCH using the second PUCCH resource, and a power based on the power adjustment, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE) (Papasakellariou [0100]).

Regarding claim 8, Babaei et al US 2019 /0074935 A1 discloses a user equipment (UE) (fig. 4 and [0130] The wireless device 406) comprising: 							a transceiver (fig. 4 and [0130] communication interface 407) configured to 
receive: a configuration for first one or more physical uplink control channel (PUCCH) resources on a first cell, and a configuration for second one or more PUCCH resources on a second cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell) and the second PUCCH is belong to a second cell group (i.e. second cell)); and 
a processor (fig. 4 and [0130] processor 408) configured to 
[0202] discloses the wireless device may determine the physical channel for HARQ feedback transmission (e.g., first PUCCH) based on the indication in the DCI) ,[0198] discloses first PUCCH in the plurality of PUCCHs, the first PUCCH is belong to a first cell group),												a second PUCCH resource from the second one or more PUCCH resources on the second cell[0202] discloses the wireless device may determine the physical channel for HARQ feedback transmission (e.g., the second PUCCH) based on the indication in the DCI [0198] discloses second PUCCH in the plurality of PUCCHs, the second PUCCH may belong to a second cell group).
While Babaei discloses in [0176] DCI comprises an indication of a cell and a TTI/numerology that the wireless device may transmit data DCI.
Babaei does not explicitly disclose a condition, wherein the transceiver is further configured to transmit the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied.  
Aris Papasakellariou US20150358924A1discloses a condition (fig. 13 step 1320, and [0157] discloses UE examines whether all cells belong to the MCG); and 
wherein the transceiver (fig.2 and [0038] (RF) transceiver 210) is further configured to transmit the PUCCH:[0008]  discloses UE transmits a first physical uplink control channel (PUCCH) in a first cell of the first group of cells or transmits a second PUCCH in a second cell of the second group),										using the first PUCCH resource when the condition is satisfied (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG ( yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH(i.e. first PUCCH) on the PCell (i.e. first cell)), and 
using the second PUCCH resource when the condition is not satisfied (fig. 13 step1340) ([0157] discloses When at least one cell belongs to SCG (no= the condition is not satisfied) , UE 116 transmits HARQ-ACK information in a PUCCH(i.e. second PUCCH) on the PSCell (i.e. second cell ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating a condition, wherein the transceiver is further configured to transmit the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied., as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]). 
Regarding claim 9, the combination of Babaei and Papasakellariou discloses all features with respect to claim 8.
Babaei discloses wherein the first cell is a primary cell and the second cell is a secondary cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell=primary cell) and the second PUCCH is belong to a second cell group (i.e. second cell= secondary cell)).
Regarding claim 12, the combination of Babaei and Papasakellariou discloses all features with respect to claim 8.
[0176] a base station transmits DCI to a wireless device, wherein DCI comprise an indication of a cell (i.e. a value indicating a cell) and/or a TTI/numerology that the wireless device may transmit data. In an example, a first field in the DCI may indicate the cell (i.e. a value indicating a cell) and a second field in the DCI may indicate the TTI/numerology).						Babaei does not explicitly disclose wherein the condition is that the value indicates the first cell.
Papasakellariou discloses wherein the condition is (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. first PUCCH) on the PCell (i.e. first cell)) that 
the value indicates the first cell [0167] a TPC field in a DCI format having a DAI field with a value of ‘1’ and scheduling a PDSCH transmission on the PCell can provide a TPC command to UE 116 for PUCCH transmission.								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating wherein the condition is that the value indicates the first cell, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]) .
Regarding claim 14, the combination of Babaei and Papasakellariou discloses all features with respect to claim 8.										Babaei does not explicitly disclose  wherein: the transceiver is further configured to 
Papasakellariou  discloses wherein: the transceiver is further configured to receive downlink control information (DCI) formats that include respective fields providing transmit power control (TPC) command values [0008] the UE receives receive a configuration for a first group of cells and for a second group of cells and a configuration for TPC-PUCCH-RNTI bits, for a first location of transmit power control (TPC) bits, and for a second location of TPC bits in a downlink control information (DCI), 							the processor is further configured to determine: a power adjustment based on a sum of the TPC command values, wherein the power adjustment is same when transmitting the PUCCH using the first PUCCH resource and when transmitting the PUCCH using the second PUCCH resource, and a power based on the power adjustment; and the transceiver is further configured to transmit the PUCCH with the power [0114] discloses When a total of the nominal transmission powers for UE 116 in a SF i would exceed {circumflex over (P)}CMAX(i), UE 116 needs to reduce, an actual transmission power of at least one channel or signal),  ([0120]-[0124]   discloses determines a nominal power for a PUCCH transmission on a PCell, {circumflex over (P)}PUCCH,0(i), a nominal power for a PUCCH transmission on a PSCell,   when UE determines  that {circumflex over (P)}PUCCH,0(i)+{circumflex over (P)}PUCCH,1(i)>{circumflex over (P)}CMAX(i)(i.e. a sum of the TPC command values), UE  determines that a power reduction for the second PUCCH is significant enough for eNB , and reduce transmission power for the second PUCCH and UE transmits a first PUCCH with its nominal power, and  transmits a second PUCCH with reduced power (i.e. power adjustment )  and (see also claim3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating wherein: the transceiver is further configured to receive downlink control information (DCI) formats that include respective fields providing transmit power control (TPC) command values; the processor is further configured to determine: a power adjustment based on a sum of the TPC command values, wherein the power adjustment is same when transmitting the PUCCH using the first PUCCH resource and when transmitting the PUCCH using the second PUCCH resource, and a power based on the power adjustment; and the transceiver is further configured to transmit the PUCCH with the power, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE )(Papasakellariou [0100]).										Regarding claim 15, Babaei et al US 2019 /0074935 A1 discloses a base station (fig. 4, [0130] a base station 401) comprising: 
a transceiver (fig. 4, [0130] communication interface 402) configured to transmit: 
a configuration for first one or more physical uplink control channel (PUCCH) resources on a first cell, and a configuration for second one or more PUCCH resources on a second cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell) and the second PUCCH is belong to a second cell group (i.e. second cell)); and 
a processor (fig. 4, [0130] processor 403) configured to determine: 
a first PUCCH resource from the first one or more PUCCH resources on the first cell0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell) and the second PUCCH is belong to a second cell group (i.e. second cell)) and [0198] discloses first PUCCH in the plurality of PUCCHs, the first PUCCH is belong to a first cell group),		, 
a second PUCCH resource from the second one or more PUCCH resources on the second cell0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell) and the second PUCCH is belong to a second cell group (i.e. second cell)) ,and [0198] discloses second PUCCH in the plurality of PUCCHs, the second PUCCH may belong to a second cell group).
Babaei does not explicitly disclose a condition, wherein the transceiver is further configured to receive the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied.    
Aris Papasakellariou US20150358924A1disclose a condition (fig. 13 step 1320, and [0157] discloses UE examines whether all cells belong to the MCG); and 
wherein the transceiver (fig.3 and [0048] multiple RF transceivers 310 a-310 n) is further configured to receive the PUCCH [0008] discloses UE transmits a first physical uplink control channel (PUCCH) in a first cell of the first group of cells or transmits a second PUCCH in a second cell of the second group),
using the first PUCCH resource when the condition is satisfied (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. first PUCCH) on the PCell (i.e. first cell)), and 
using the second PUCCH resource when the condition is not satisfied (fig. 13 step1340) ([0157] discloses When at least one cell belongs to SCG (no= the condition is not satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. second PUCCH) on the PSCell (i.e. second cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating a condition, wherein the transceiver is further configured to receive the PUCCH: using the first PUCCH resource when the condition is satisfied, and using the second PUCCH resource when the condition is not satisfied, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]).
Regarding claim 16, the combination of Babaei and Papasakellariou discloses all features with respect to claim 15.
Babaei discloses wherein the first cell is a primary cell and the second cell is a secondary cell [0197] discloses the base station configure a wireless device with one or more cell groups (e.g., PUCCH cell group). Wherein the first PUCCH is belong to a first cell group (i.e. first cell=primary cell) and the second PUCCH is belong to a second cell group (i.e. second cell= secondary cell)).
Regarding claim 19, the combination of Babaei and Papasakellariou discloses all features with respect to claim 15.
Babaei discloses wherein: the transceiver is further configured to transmit a downlink control information (DCI) format that includes a field [0176] a base station transmits DCI to a wireless device, wherein DCI comprise an indication of a cell (i.e. a value indicating a cell) and/or a TTI/numerology that the wireless device may transmit data. In an example, a first field in the DCI may indicate the cell (i.e. a value indicating a cell) and a second field in the DCI may indicate the TTI/numerology).									Babaei does not explicitly disclose wherein the condition is that the value indicates the first cell.											Papasakellariou discloses wherein the condition is (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. first PUCCH) on the PCell (i.e. first cell)) that 
the value indicates the first cell [0167] a TPC field in a DCI format having a DAI field with a value of ‘1’ and scheduling a PDSCH transmission on the PCell can provide a TPC command to UE 116 for PUCCH transmission.								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating wherein the condition is that the value indicates the first cell, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]).

Claims 3-4,6,10-11,13 ,17-18 and20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al US 2019 /0074935 A1 in view of Aris Papasakellariou US20150358924A1 in view of HOSSEINI et al US 20200351891 A1.

Regarding claims 3,10, and 17 the combination of Babaei and Papasakellariou discloses all features with respect to claims 1,8 and 15, respectively.
Babaei does not condition is that all symbols of the first PUCCH resource are flexible symbols or uplink symbols.  									Papasakellariou discloses condition is (fig. 13 step1330) ([0157] discloses when all cells belong to the MCG (yes=the condition is satisfied), UE 116 transmits HARQ-ACK information in a PUCCH (i.e. first PUCCH) on the PCell (i.e. first cell)).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating condition is, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE) (Papasakellariou [0100]).		The combination of Babaei and Papasakellariou does not disclose all symbols of the first PUCCH resource are flexible symbols or uplink symbols.  
HOSSEINI et al US 20200351891 A1 discloses all symbols of the first PUCCH resource are flexible symbols or uplink symbols [0087] UE receives an indication in dci that indicates that symbols in which UE is to transmit the PUCCH is assigned as uplink symbols or as flexible symbols.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Babaei and Papasakellariou by incorporating all symbols of the first PUCCH resource are flexible symbols or uplink symbols, as taught by HOSSEINI, in order to transmit the PUCCH in uplink symbols or as flexible symbols) (HOSSEINI [0087]).

Regarding claims 4,11, and 18, the combination of Babaei, Papasakellariou, and HOSSEINI discloses all features with respect to claims 3,10, and 17, respectively.			Babaei does not disclose wherein: the condition is not satisfied, and all symbols of the second PUCCH resource are flexible symbols or uplink symbols.   
Papasakellariou discloses the condition is not satisfied (fig. 13 step1340) ([0157] discloses When at least one cell belongs to SCG (no= the condition is not satisfied), UE 116 transmits HARQ-ACK information in a PUCCH(i.e. second PUCCH) on the PSCell (i.e. second cell ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei by incorporating wherein: the condition is not satisfied,, as taught by Papasakellariou, in order to determine a resource to transmit a PUCCH conveying HARQ-ACK information from a set of resources configured from eNB to UE from a field in the DCI formats scheduling respective PDSCH transmissions to UE ) (Papasakellariou [0100]) .												The combination of Babaei and Papasakellariou does not disclose all symbols of the first HOSSEINI et al US 20200351891 A1 discloses all symbols of the second PUCCH resource are flexible symbols or uplink symbols [0087] UE receives an indication in dci that indicates that symbols in which UE is to transmit the PUCCH is assigned as uplink symbols or as flexible symbols
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Babaei and Papasakellariou by incorporating all symbols of the second PUCCH resource are flexible symbols or uplink symbols, as taught by HOSSEINI, in order to transmit the PUCCH in uplink symbols or as flexible symbols) (HOSSEINI [0087]).								Regarding claims 6, and 13, the combination of Babaei and Papasakellariou discloses all features with respect to claims 1and 8, respectively
the combination of Babaei and Papasakellariou does not disclose transmitting the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second repetition of the PUCCH uses the second PUCCH resource.
HOSSEINI et al US 20200351891 A1 discloses transmitting the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second repetition of the PUCCH uses the second PUCCH resource [0093] discloses in FIG. 8, UE transmits a plurality of repetitions of the PUCCH based at least in part on the PUCCH configuration message. For example, UE transmit a first PUCCH repetition in a first PUCCH resource in a first sub-slot, a second PUCCH repetition in a second PUCCH resource in a second sub-slot).												It would have been obvious to one of ordinary skill in the art before the effective filing  the combination of Babaei and Papasakellariou by incorporating transmitting the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second repetition of the PUCCH uses the second PUCCH resource, as taught by HOSSEINI, in order to transmit  a plurality of repetitions of the PUCCH ) (HOSSEINI [0093]).								Regarding claims 20, the combination of Babaei and Papasakellariou discloses all features with respect to claim 15.									The combination of Babaei and Papasakellariou does not disclose wherein: the transceiver is further configured to receive the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second repetition of the PUCCH uses the second PUCCH resource.
HOSSEINI et al US 20200351891 A1 discloses wherein: the transceiver is further configured to receive the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second repetition of the PUCCH uses the second PUCCH resource [0093] discloses in FIG. 8, UE transmits a plurality of repetitions of the PUCCH based at least in part on the PUCCH configuration message. For example, UE transmit a first PUCCH repetition in a first PUCCH resource in a first sub-slot, a second PUCCH repetition in a second PUCCH resource in a second sub-slot).							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Babaei and Papasakellariou by incorporating wherein: the transceiver is further configured to receive the PUCCH with a number of repetitions, a first repetition of the PUCCH uses the first PUCCH resource, and a second  ) (HOSSEINI [0093]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.